Citation Nr: 1750270	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  06-29 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a restoration of 10 percent effective July 1, 2008 for allergic rhinitis, to include sinus headaches and nosebleeds.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1977 to October 1981 and January 1982 to August 2003. 
This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2010, March 2013, and November 2013, the Board remanded, in part, the issue on appeal, and denied it on the merits in March 2015.  The Veteran appealed the March 2015 Board decision, only for the issue on appeal, to the United States Court of Appeals for Veterans Claims (Court).  Counsel for the appellant and the Secretary of VA (the parties) filed a Partial Joint Motion for Remand (JMR).  An Order of the Court dated July 21, 2015 granted the partial motion and remanded the issue to the Board.  In October 2015, the Board denied the issue on the merits.  The Veteran appealed the October 2015 Board decision for the issue to the Court.  On March 27, 2017, a memorandum decision set aside the October 2015 Board decision for the issue and remanded it to the Board.  The case has been returned to the Board for appellate review.


FINDING OF FACT

The Court has directed that the 10 percent disability rating assigned to the Veteran's service-connected allergic rhinitis, to include sinus headaches and nosebleeds, be restored as of the date of the reduction effectuated by the RO.


CONCLUSION OF LAW

The RO's decision to reduce the evaluation for the service-connected allergic rhinitis, to include sinus headaches and nosebleeds, from 10 percent to 0 percent disabling, effective July 1, 2008, was improper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.344, 4.1, 4.2, 4.10, 4.13, 4.97 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Given the decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

In the March 2017 Memorandum Decision, the Court found the Board failed to properly apply the law in adjudicating the propriety of the rating reduction for allergic rhinitis.  Citing to Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991), it reversed the Board's decision and remanded the issue for restoration of the Veteran's former disability rating effective the date each reduction took place. 

Accordingly, as directed by the Court, the Board finds that reduction of the Veteran's disability rating for allergic rhinitis, to include sinus headaches and nosebleeds, from 10 percent to 0 percent was not proper and the requirements for restoration have been met.  See Tobler v. Derwinski, 2 Vet. App. 8, 11 (1991) (holding that any rulings, interpretations, or conclusions of law contain in decisions of the Court are authoritative and binding and are to be considered and followed by the Board unless overturned by the Court en banc, the United States Court of Appeals for the Federal Circuit, or the Supreme Court).


ORDER

A restoration of 10 percent effective July 1, 2008 for allergic rhinitis, to include sinus headaches and nosebleeds, is granted, subject to the governing regulations pertaining to the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


